DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 

	Response to Amendment
1. This office action is in response to communications filed 10/12/2022 Claims 1, 5, 9, 11, 12, 15, 20 are amended. Claims 2, 3, 8, 10, 13, 18, and 19 are original. Claims, 5, 9 and 15 are previously presented. Claims 4, 6, 7, 11, 14, 16, and 17 are cancelled.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 

Applicant argues on page 8 of the remarks that the references do not teach or suggest "generate an output image having a first area in which the input image including the sign language image region is displayed and a second area in which the magnified sign language image region is displayed" and "wherein the first area and the second area are spaced apart from each other in the output image" of claim 1.
 Examiner respectfully disagrees with applicant’s assertion of the references. Baek has been mapped below to show the amended claim limitation. Additionally, Baek explains that if a sign language is displayed on a specific region (i.e. first region) but the size of the specific region is not sufficient for the user to see, then the sign language is enlarged (i.e. second region).
generate an output image (Fig. 5: 540 OSD generator) having a first area in which the input image including the sign language image region is displayed ([0439], a content is a weather forecast and sign language is displayed on a specific region) and a second area in which the magnified sign language image region ([0439], If a size of the specific region is not enough for a user to watch, the sign language displayed specific region is enlarged and the enlarged specific region is displayed on a zoom window;) is displayed

 	Applicant argues on the bottom page 8 of the remarks that Mithani does not disclose the feature of identifying contents including a sign language image and displaying the corresponding contents by separating the sign language image region from other image regions as illustrated in the right drawing of Figure 1.
 	Examiner respectfully disagrees with applicant’s assertion of that Mithani does not disclose the features of identifying contents including a sign language image and displaying the corresponding contents by separating the sign language image region from other image regions. First, Baek in paragraph [0439], identifies that if a sign language is displayed on a specific region (i.e. first region) but the size of the specific region is not sufficient for the user to see, then the sign language is enlarged (i.e. second region). Baek overcomes applicant’s arguments as applied to Mithani. Mithani as shown in Figure 1, teaches a video to the right shows two separate screens being side by side or in other words spaced part from each other. Hence, they do not overlap one another which reads on the claimed limitation. Therefore, the amendments/arguments are not persuasive enough to overcome the rejection on record.

 	Independent claim 12 and 20 recite features similar to those claim 1 and are also rejected for at least reasons analogous to those submitted for claim 1.

 	Dependent claims 2, 3, 5, 8-10, 13 and 15, 18-19 are rejected at least by virtue of their dependencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 5, 8, 9, 10, 12, 13, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0139405, Baek et al. (hereinafter Baek) in view NPL “Detection of Sign Language in Picture-in-Picture Video”, Mithani further in view of U.S. Patent Application 2016/0100121, Shintani et al. (hereinafter Shintani).

2. 	Regarding Claim 1, Baek discloses A display apparatus (Fig. 2: 208 Display; Fig 3: 351 Display; Fig. 4: 480 Display) comprising:
 	a communicator (Fig. 3: 310 Wireless communication unit);
 	a display (Fig. 3: 351 Display); and
 	a processor (Fig. 3: 380 controller) configured to:
 	display an input image (Figs. 3 and 13; [0125], The user input unit 330 generates input data for a user to control an operation of the terminal) of content received from the communicator (Fig. 3; [0112]-[0113], the wireless communication unit 310 can include a broadcast receiving module 311. The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel), 
 	magnify the sign language image region (Fig. 16B: S1640 display enlarged specific region on zoom window; [0439], the sign language displayed specific region is enlarged and the enlarged specific region is displayed on a zoom window. [0697], a specific region in which a sign language appears is enlarged),
 	generate an output image (Fig. 5: 540 OSD generator) having a first area in which the input image including the sign language image region is displayed ([0439], a content is a weather forecast and sign language is displayed on a specific region) and a second area in which the magnified sign language image region ([0439], If a size of the specific region is not enough for a user to watch, the sign language displayed specific region is enlarged and the enlarged specific region is displayed on a zoom window;) is displayed (Figs. 13, 23: 2322; [0110], an A/V (audio/video) input unit 320), and
 	control the display to display the output image ([0439], the sign language displayed specific region is enlarged).
 	However, Baek does not explicitly disclose the input image including a sign language image region in a predetermined region of the input image,
 	identify the sign language image region in the predetermined region of the input image while displaying the input image; 
 	wherein the first area and the second area are spaced apart from each other in the output image.
 	Mithani teaches identify the sign language image region in the predetermined region of the input image while displaying the input image; (Page 1, This project aims to detect and identify sign language in picture-in-picture videos through polar motion profiles)
 	wherein the first area and the second area are spaced apart from each other in the output image. (See page 5, Fig 1: picture-in-picture employing sign language, examiner notes that the input image is the main screen spaced apart from the sign language shown in the PIP) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the technique of specifying a specific desired region as taught in Baek with the detection of sign language in picture-in-picture video through motion profiles as taught in Mithani for the purposes of enhancing a visual form of communication for those who are deaf or hard of hearing rely primarily on sign language to communicate (Mithani, Page 3).
 	However, Baek as modified by Mithani does not explicitly discloses the input image including a sign language image region in a predetermined region of the input image,
 	Shintani teaches the input image including a sign language image region in a predetermined region of the input image (Fig 2; [0067], In this example, four possible locations are provided for sign language window locations #1, 2, 3 and 4 situated at locations 120, 122, 124 and 126. The location can be chosen by the viewer from among pre-defined locations replacing the main video content at any of a plurality of prescribed locations on screen.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Baek as modified by Mithani with pre-defined locations provided for sign language window locations as taught in Shintani for the purposes of enhancing more advanced provisions to accommodate users with various sensory disabilities. (Shintani, [0003]).

3. 	Regarding Claim 2, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 1, 
 	Mithani teaches wherein the processor is configured to identify a location of a person whose face and hand are identified in the content, and identify a region including the face and the hand as the sign language image region (page 6, A support vector machine classifier uses this average to determine whether sign language content is present in the video).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the technique of specifying a specific desired region as taught in Baek with the detection of sign language in picture-in-picture video through motion profiles as taught in Mithani for the purposes of enhancing a visual form of communication for those who are deaf or hard of hearing rely primarily on sign language to communicate (Mithani, Page 3).

4. 	Regarding Claim 3, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 2, 
 	Mithani teaches wherein the processor is configured to identify the sign language image region using a pre-learned classifier based on Haar Cascade feature (page 7, The algorithm uses a Haar-cascade recognizer to effectively detect faces [5]. The cascade will return a list of rectangles which represent bounds for potential face locations).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the technique of specifying a specific desired region as taught in Baek with the detection of sign language in picture-in-picture video through motion profiles as taught in Mithani for the purposes of enhancing a visual form of communication for those who are deaf or hard of hearing rely primarily on sign language to communicate (Mithani, Page 3).

5. 	Regarding Claim 5, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 1, 
 	Baek discloses wherein the processor is configured to magnify the sign language image region by a predetermined ratio (Fig 36; [0049], additional information corresponding to a type of specific object within a zoom window is displayed differently depending on a magnification), and 
 	generate the output image having both the magnified sign language image and the input image ([0378], The zoom window is a PIP screen and displays a specific region differently according to a magnification. [0453], a size magnification of the zoom window can be freely set by user settings and may be adjusted into one of 150%, 200%, 250%, and the like).

6. 	Regarding Claim 8, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 5, 
 	Baek discloses wherein the processor is configured to receive information on a magnification ratio and a display position, and generate the output image based on the received information ([0388], Here, the content corresponds to a moving image and a location of the zoom window varies according to the specific location. [0394], A second command for selecting a magnification of the zoom window is received from the remote controller [S1750]).

7. 	Regarding Claim 9, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 1, 
 	Baek discloses wherein the processor is configured to identify the sign language image region based on a predetermined event, and generate the output image in which the sign language image region is magnified while playing the content ([0439], If a size of the specific region is not enough for a user to watch, the sign language displayed specific region is enlarged and the enlarged specific region is displayed on a zoom window. As the zoom window is fixed, since the zoom window does not move in accordance with a movement of a pointer, a user can stably display the zoom window).
 	However, Baek may not explicitly disclose to identify the sign language image region
 	Mithani teaches to identify the sign language image region (Abstract, detect and identify sign language in picture-in-picture videos)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the technique of specifying a specific desired region as taught in Baek with the detection of sign language in picture-in-picture video through motion profiles as taught in Mithani for the purposes of enhancing a visual form of communication for those who are deaf or hard of hearing rely primarily on sign language to communicate (Mithani, Page 3).

8. 	Regarding Claim 10, Baek as modified by Mithani further modified by Shintani discloses The display apparatus of claim 1, 
 	Baek discloses wherein the processor is configured to identify the sign language image region at a predetermined periods, and maintain generation of the magnified sign language image based on the sign language image region being identified ([0439], If a size of the specific region is not enough for a user to watch, the sign language displayed specific region is enlarged and the enlarged specific region is displayed on a zoom window. As the zoom window is fixed, since the zoom window does not move in accordance with a movement of a pointer, a user can stably display the zoom window).

9. 	Claim 12 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 1.

10. 	Claim 13 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 2.

11. 	 Claim 15 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 5.

12. 	Claim 18 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 8.

13. 	Claim 19 is a method claim, rejected with respect to the same limitation rejected in the apparatus claim 9.

14. 	Claim 20 is a Non-Transitory CRM claim, rejected with respect to the same limitation rejected in the apparatus claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422